By the Recorder:
The commonwealth has presented sufficient evidence as to the identity of the money found in the possession of the prisoner, to put him to the proof of its title or ownership. There is, it is true, no ear-mark by which each individual note can be identified, but the circumstantial evidence presented by the commonwealth, is strong enough to create a reasonable ground for the belief, that the money in question is the direct proceeds of the offence charged — and that in the condition they are found, the circumstances of the finding, the assertion of the prisoner when arrested that he had no baggage — fully warrant me in retaining in the custody of the law, this property. This evidence raises *3a belief so strong in its character, as to amount in its effect, to w hat would be prod need, if an ear-mark was proved. It is substantially identified. It is a responsibility I know, one of no inconsiderable magnitude, to seize and detain so large an amount of property, and I would hesitate before taking this course, did I not believe it to be the proceeds of the crime.
Note. — The prisoner was taken before the court, before the adjourned hearing, on habeas corpus — a requisition for his removal to New York was produced before a final hearing, and he was tried and convicted and sentenced for ten years.
Hart ,& Meredith, counsel for commonwealth.
Dallas for the prisoner.
All the facts of this case, stamp it as the most daring and adroit violation of law, that has come to my knowledge; and it requires that determined and rigorous measures should be taken, to discover the guilty parties. The offence strikes at all security in the business of a large portion of our community, and I am fully satisfied to detain the money, and commit the prisoner for a farther hearing. Committed.